                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 18-cv-01964-MSK

PAMELA ORTIVIZ,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

       Defendant.


                OPINION AND ORDER REVERSING AND REMANDING
                        THE COMMISSIONER’S DECISION


       THIS MATTER comes before the Court on the Plaintiff’s Complaint (# 1), the

Plaintiff’s Opening Brief (# 23), the Defendant’s Response (# 24), and the Plaintiff’s Reply

(#25). For the following reasons, the Commissioner’s decision is reversed, and the matter is

remanded for further proceedings.

                                     I.   JURISDICTION

       The Court has jurisdiction over an appeal from a final decision of the Commissioner

under 42 U.S.C. § 405(g).

                                    II.   BACKGROUND

A.   Procedural History

       Plaintiff Pamela Ortiviz (“Ms. Ortiviz”) seeks judicial review of a final decision by the

Defendant Commissioner (“Commissioner”) denying both her claim for disability insurance



                                                1
benefits (“DIB”) and application for supplemental security income (“SSI”) under the Social

Security Act. In February 2015, Ms. Ortiviz filed for DIB, claiming she became disabled as of

February 1, 2009. (# 16-5 at 178; # 16-6 at 200). In April 2015, Ms. Ortiviz filed for SSI.

(#16-5 at 180). Her initial application was denied, and she requested an administrative hearing.

Following a hearing before an Administrative Law Judge (“ALJ”), Ms. Ortiviz received an

unfavorable decision in August 2017 (“Decision”). (# 16-2 at 13-24). Ms. Ortiviz appealed

that Decision to the Appeals Council. However, on June 23, 2018, the Appeals Council denied

her Request for Review. (# 16-2 at 1). Ms. Ortiviz now appeals the final agency action to this

Court.

B.   Factual Background

         The Court offers a brief summary of the facts here and elaborates as necessary in its

discussion. Also, because the dispositive issue in this appeal concerns the weight given to

medical source opinions as to Ms. Ortiviz’s mental impairment, noting that there is no opinion

from any treating source, the Court summarizes only the medical opinion evidence relevant to its

decision.

         At the time of her alleged onset of disability, Ms. Ortiviz was 39 years old. (# 16-3 at

76). However, on the date of the administrative hearing before the ALJ, she was 47 years old.

(# 16-2 at 36). Ms. Ortiviz left high school in the 11th grade, but she received her GED or High

School Equivalency Certificate in 1997. (# 16-2 at 36). She was previously employed in

customer service and general labor positions. (# 16-6 at 204, 479).

         In July 2015, Mary Ann Wharry, Psy.D., a State agency psychological consultant,

reviewed Ms. Ortiviz’s records related to her DIB claim at the initial agency level and completed

                                                  2
a mental residual functional capacity assessment (“RFC”) and a psychiatric review technique

(“PRT”)1. (# 16-3 at 88-89, 91-93). Specifically, Dr. Wharry reviewed Ms. Ortiviz’s medical

records from Parkview Medical Center, Pueblo Health Community Health Center, Spanish Peaks

Behavioral Health Centers, and Denver Health Medical Center and noted Ms. Ortiviz’s

diagnoses of anxiety, depression and alcohol abuse and related mental health treatment. (# 16-3

at 89). Based on that review, Dr. Wharry opined that due to Ms. Ortiviz’s “motivation” and

“anxiety,” she has moderate limitations in the following areas of functional abilities:

concentration and persistence; social interactions; and adaptation capabilities. (# 16-3 at 91-

93). Dr. Wharry concluded that Ms. Ortiviz

       retains [the] mental ability to do work not involving significant complexity and
       judgment; can do work requiring up to 3 months time to learn techniques, acquire
       information and develop facility needed for an average job performance, can
       respond appropriately to supervision, coworkers if contact is not frequent or
       prolonged; must have minimal to no interaction with the general public; can deal
       with changes in a routine work setting.

(# 16-3 at 93).




1
         Pursuant to the Commissioner’s regulations, the “psychiatric review technique,” or
“PRT” is used to evaluate mental impairments. The so-called “paragraph B” and “paragraph C”
criteria are used to describe adult mental disorders. See generally 20 C.F.R. §§ 404.1520a(c)–
(d); see also Social Security Ruling 96-8P, 1996 WL 374184, at *4 (July 2, 1996). The
regulations identify four functional areas in which a claimant’s functional limitations will be
rated, including: (1) the ability to understand, remember or apply information; (2) the ability to
interact with others; (3) the ability to concentrate, persist, or maintain pace; and (4) the ability to
adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3). Once a claimant’s degree of functional
limitation is rated, the severity of a mental impairment is determined. If a claimant’s limitation
is found to be “mild,” the impairment is generally found to be not severe. However, if the
mental impairment is severe, then it is determined whether it meets or is equivalent to a listed
mental disorder. If the claimant has a severe mental impairment that does not meet or is not
equivalent in severity to any listing, the claimant’s RFC is then assessed. 20 C.F.R. §
404.1520a(d).

                                                   3
       On August 9, 2016, Ms. Ortiviz saw Richard Madsen, Ph.D., a consulting examiner, for a

psychological evaluation. (# 16-10 at 477-484). Dr. Madsen administered the Wechsler Adult

Intelligence Scale-Fourth Edition test (to measure Ms. Ortiviz’s intellectual functioning) and

conducted a clinical interview. (# 16-10 at 477). Dr. Madsen observed Ms. Ortiviz’s affect to

be anxious, depressed, and tearful. (# 16-10 at 479). Ms. Ortiviz was able to recall the current

date, but her thoughts “appear[ed] to be racing and she appears paranoid.” (# 16-10 at 479).

Ms. Ortiviz received a “Full Scale IQ of 78,” which is in the “borderline range of measured

intelligence.” (# 16-10 at 480). In his report, under the heading “Review of Records,” Dr.

Madsen noted that Ms. Ortiviz’s attorney had given him Ms. Ortiviz’s medical “records from

Pueblo Community Health Center indicating that [Ms. Ortiviz] was seen there for depression in

February of 2015. [The records] also indicated that she has chronic pain. There were also

progress notes from Spanish Peaks Mental Health Center/Health Solutions documenting her

treatment for depression and PTSD.” (# 16-10 at 479). Based on his examination, Dr. Madsen

diagnosed Ms. Ortiviz with the following: bipolar disorder; post-traumatic stress disorder

(“PTSD”); panic disorder with agoraphobia; episodic alcohol abuse; borderline intellectual

functioning; and a developmental learning disorder. (# 16-10 at 480). Dr. Madsen completed

an RFC and opined that Ms. Ortiviz was: severely limited in the ability to understand and

remember detailed instructions; severely limited in most areas of the ability to sustain

concentration and persistence; moderately limited in most areas of social interaction; and

moderately limited in most areas of adaptation. (# 16-10 at 482-483). Dr. Madsen ultimately

concluded Ms. Ortiviz’s ability to do work related activities is “impaired,” and “she will have

difficulty maintaining a regular work schedule, focusing and concentrating on work and relating

                                                 4
to peers, coworkers, supervisors and the general public.” (# 16-10 at 481).

       At the hearing before the ALJ held on May 30, 2017, Robert Pelc, Ph.D., testified

telephonically as an impartial medical expert. Dr. Pelc did not examine or treat Ms. Ortiviz.

Rather, he reviewed her medical records and listened to her hearing testimony before testifying

to his medical opinions. (# 16-2 at 35, 610). Dr. Pelc opined that Ms. Ortiviz had severe and

persistent mental impairments. (# 16-2 at 61). He found Ms. Ortiviz to be moderately

impaired in the following functional abilities: ability to understand; ability to remember and

apply information; ability to interact with others; ability to concentrate, persist, and maintain

pace; and the ability to adapt. (# 16-2 at 59-61). Dr. Pelc also opined Ms. Ortiviz was

“markedly impaired” with respect to interacting with the general public. (# 16-2 at 59).

C.   The ALJ’s Decision

       An individual is eligible for DIB benefits under the Act if she is insured, has not attained

retirement age, has filed an application for DIB, and is under a disability as defined in the Act.

42 U.S.C. § 423(a)(1). SSI is available to an individual who is financially eligible, filed an

application for SSI, and is disabled as defined in the Act. 42 U.S.C. § 1382. An individual is

determined to be under a disability only if her “physical or mental impairment or impairments

are of such severity that [s]he is not only unable to do [her] previous work but cannot,

considering [her] age, education and work experience, engage in any other kind of substantial

gainful work which exists in the national economy ….” 42 U.S.C. § 423(d)(2)(A). The

disabling impairment must last, or be expected to last, for a least 12 consecutive months. See

Barnhart v. Walton, 535 U.S. 212, 215 (2002). The claimant must also prove she was disabled

prior to her date last insured. Flaherty v. Astrue, 515 F.3d 1067, 1069 (10th Cir. 2008).

                                                  5
       To determine disability, the ALJ analyzed this case pursuant to the sequential five-step

inquiry. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1998) (explaining the five steps in detail). On August 15, 2017, the ALJ

issued a Decision unfavorable to Ms. Ortiviz. At step one, the ALJ found she had not engaged

in substantial gainful activity since February 1, 2009. (# 16-2 at 16). At step two, the ALJ

found Ms. Ortiviz had the following severe impairments: bipolar disorder, depression, anxiety

disorder, PTSD, panic disorder, borderline intellectual functioning, learning disorder,

polysubstance abuse, hepatitis C, and cirrhosis. (# 16-2 at 16). At step three, the ALJ found

Ms. Ortiviz did not have an impairment that met or medically equaled the presumptively

disabling conditions listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (# 16-2 at 16-18).

The ALJ then assessed Ms. Ortiviz’s RFC and determined that:

       [Ms. Ortiviz] has the residual functional capacity to perform light work as defined
       in 20 §§ C.F.R. 404.1567(b) and 416.967(b) except the claimant can occasionally
       climb ladders, ropes, scaffolds, ramps and stairs, and constantly balance. The
       claimant can occasionally stoop, crouch, kneel and crawl. The claimant is further
       limited in that she must avoid all driving of motor vehicles at work. She is further
       limited to work that consists of only simple, routine and repetitive tasks, and to
       work in a low stress job, defined as not requiring the worker to cope with work
       related circumstance that could be dangerous to the worker or others. The claimant
       is able to maintain sufficient concentration and attention for extended periods of
       two-hour segments during a normal workday, with normal breaks, but only in work
       that consists of only simple, routine and repetitive tasks. The claimant is further
       limited to work that requires no interaction with the public, and to work that
       requires no more than occasional interaction with coworkers and supervisor[s].
       She is further limited to work that requires no more than occasional supervision,
       defined as requiring a supervisor’s critical checking of her work.

(# 16-2 at 19). In crafting Ms. Ortiviz’s RFC, the ALJ gave no weight to Dr. Wharry’s opinion,

minimal weight to Dr. Madsen’s opinion and significant weight to Dr. Pelc’s opinion. (# 16-2

at 21-22). At step four, the ALJ found Ms. Ortiviz had no past relevant work. (# 16-2 at 22).


                                                 6
At step five, the ALJ concluded that, considering Ms. Ortiviz’s age, education, work experience,

and RFC, she could perform the following jobs in the national economy: laundry worker, collator

operator, and small product assembler. (# 16-2 at 23).

                               III.   STANDARD OF REVIEW

       Though the Court’s review is de novo, the Court must uphold the Commissioner’s

decision if it is free from legal error and the Commissioner’s factual findings are supported by

substantial evidence. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005).

Substantial evidence is evidence a reasonable person would accept to support a conclusion,

requiring “more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007). The Court may not reweigh the evidence, it looks to the entire record to

determine if substantial evidence exists to support the Commissioner’s decision. Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009).

                                      IV.    DISCUSSION

       By this appeal, Ms. Ortiviz argues that the ALJ erred by (1) improperly weighing the

medical source opinions of record and (2) improperly concluding that her mental impairments

did not meet or medically equal the presumptively disabling conditions listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 at 12.04 and 12.06. Because the first argument is dispositive and

requires remand, the Court will focus on it. See Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th

Cir. 2003) (declining to address remaining issues on appeal as “they may be affected by the

ALJ’s treatment of this case on remand.”).

       A treating physician’s opinion is generally entitled to controlling weight if it is “well

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

                                                 7
inconsistent with the other substantial evidence in [the] case record.” Romo v. Commissioner,

748 Fed. Appx. 182, (10th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2))2; Pisciotta v. Astrue,

500 F.3d 1074, 1077 (10th Cir. 2007). But, if there is no controlling opinion, the ALJ must

assign comparative weight of any conflicting opinions offered by consulting examiners in light

of the following factors:

       (1) the length of the treatment relationship and the frequency of examination; (2)
       the nature and extent of the treatment relationship, including the treatment
       provided and the kind of examination or testing performed; (3) the degree to
       which the physician’s opinion is supported by relevant evidence; (4) consistency
       between the opinion and the record as a whole; (5) whether or not the physician
       is a specialist in the area upon which an opinion is rendered; and (6) other factors
       brought to the ALJ’s attention which tend to support or contradict the opinion.

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (internal quotations omitted); Allman

v. Colvin, 813 F.3d 1326, 1331-32 (10th Cir. 2016). A consulting examiner’s opinion is

presumptively entitled to more weight that an opinion derived from a review of the records.

Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012). The ALJ may dismiss or discount an

examining physician’s opinion but he or she must do so based on the foregoing factors and must

provide specific, legitimate reasons for doing so. Id.

       Here, Ms. Ortiviz argues that the ALJ improperly rejected both Dr. Madsen’s opinion and

Dr. Wharry’s opinion. The Court agrees. As discussed above, the ALJ gave Dr. Madsen’s

opinion minimal weight while giving Dr. Pelc’s opinion significant weight. Dr. Pelc’s opinion




2
        Pursuant to a change in the Social Security Administration’s regulations, effective March
27, 2017, the consideration of medical opinions will be governed by different factors. However,
the prior rule remains applicable to claims—like Ms. Ortiviz’s—filed before that date.
Rescission of Social Security Rulings 96–2P, 96–5P, and 06–3P, 2017 WL 3928298, at *1
(2017).

                                                 8
was solely based on a review of the records and listening to Ms. Ortiviz’s hearing testimony; he

never saw nor treated Ms. Ortiviz. In contrast, Dr. Madsen’s opinion was based on a detailed

examination of Ms. Ortiviz, involving the administration of a “Full Scale IQ” test and a clinical

interview. (# 16-10 at 477-484). However, the ALJ’s Decision determined that Dr. Madsen’s

opinion was only entitled to “minimal weight,” because “[i]t does not appear that the doctor

reviewed all the claimant’s medical records or that he treated the claimant.” (# 16-2 at 22).

While it is true that Dr. Madsen did not treat Ms. Ortiviz, the ALJ’s statement that he did not

review her records is inaccurate. In his report, Dr. Madsen specifically set forth a paragraph

titled “REVIEW OF RECORDS,” which indicated that in formulating his opinion, he reviewed

Ms. Ortiviz’s “records from Pueblo Community Health Center” related to her depression and

chronic pain and “progress notes from Spanish Peaks Mental Health Center/Health Solutions”

that documented Ms. Ortiviz’s treatment for depression and PTSD. (#16-10 at 479). Indeed,

the Commissioner’s own regulations state that more weight is generally given to the “medical

opinion of a source who has examined [the claimant] [rather] than to the medical opinion of a

medical source who has not examined [the claimant].” 20 C.F.R. § 416.927(c)(1). Thus, the

ALJ’s reasons for discrediting Dr. Madsen’s opinion in favor of Dr. Pelc’s opinion constitute

legal error and not supported by substantial evidence.3




3
        Certainly, if the ALJ found Dr. Madsen’s report to be unclear as to whether he reviewed
the medical records, “the onus was on the ALJ to recontact [Dr. Madsen] for further
clarification.” Gonzales v. Colvin, 69 F. Supp. 3d 1163, 1170 (D. Colo. 2014) (citing 20 C.F.R.
§ 416.927(c)(3)). In fact, Dr. Madsen concluded his report by noting, “[i]f I may be of any
further assistance to you in this matter, please feel free to contact me.” (# 16-10 at 481).

                                                 9
       Even more egregious, however, is the ALJ’s inexplicable decision to give “no weight” to

Dr. Wharry’s RFC “because it is agency policy that findings made by SDM’s [Single Decision

Makers] are not opinion evidence that Administrative Law Judges should consider and address in

their opinion.” (# 16-2 at 22). The record is clear that Dr. Wharry is a licensed psychologist

who was hired by the State agency to evaluate Ms. Ortiviz’s mental impairments and render an

RFC. (# 16-2 at 88-89, 93-94). The ALJ clearly erred in rejecting Dr. Wharry’s opinion on the

incorrect assumption that she was an SDM and not an acceptable medical source. See 20 C.F.R.

§ 404.1513(a). Further, the Commissioner’s regulations require the ALJ to consider every

medical opinion of record. 20 C.F.R. § 404.1527(c); see also Hamlin v. Barnhardt, 365 F.3d

1208, 1215 (10th Cir. 2004). The legal error in giving Dr. Wharry’s opinion “no weight”

constitutes error per se, thus, the Court rejects out of hand the Commissioner’s argument that any

error in this regard is harmless.

       The Court finds the ALJ’s evaluation of the record’s medical source opinions contravenes

applicable legal standards and is not supported by substantial evidence. Thus, the finding that

Ms. Ortiviz is not disabled is reversed, and the matter is remanded for reconsideration on steps

three, four, and potentially five of the sequential analysis, applying the proper legal standards to

the medical source opinions of Dr. Wharry, Dr. Madsen, and Dr. Pelc. The Court expresses no

opinion as to the ultimate determination of whether Ms. Ortiviz is or should be found to be

disabled.

                                       V.   CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is REVERSED AND

REMANDED. Upon reconsideration, the Commissioner shall consider all pertinent evidence

                                                 10
through the 2017 hearing date. Judgment shall enter in favor of Ms. Ortiviz.

       Dated this 28th day of August, 2019.

                                                   BY THE COURT:




                                                   Marcia S. Krieger
                                                   Senior United States District Judge




                                              11
